Case: 10-41233     Document: 00511681973         Page: 1     Date Filed: 12/01/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         December 1, 2011
                                     No. 10-41233
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

RAJKUMAR RIKHIRAM,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:10-CR-567-1


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Rajkumar Rikhiram appeals from his jury verdict conviction for possession
with intent to distribute approximately 2457.82 kilograms of marijuana and his
sentence of 120 months of imprisonment and five years of supervised release.
The Government has filed a motion to supplement the record on appeal with
trial exhibits and a motion seeking reconsideration of this court’s decision to
allow Rikhiram to file the appendix he submitted with his reply brief. We grant
the Government’s motion to supplement the record. We grant the Government’s

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-41233    Document: 00511681973      Page: 2   Date Filed: 12/01/2011

                                  No. 10-41233

motion to strike as to the document at Tab A of the appendix and deny the
Government’s motion as to the remainder of the appendix.
      Rikhiram argues that the evidence produced at trial was insufficient to
support the jury’s verdict because it failed to prove beyond a reasonable doubt
that he had knowledge of the marijuana hidden in the trailer he was driving.
Because he preserved this challenge below, we review this issue de novo to
determine whether any reasonable trier of fact could have found that the
Government proved the essential elements of the offense beyond a reasonable
doubt. Jackson v. Virginia, 443 U.S. 307, 318-19 (1979); United States v. Olguin,
643 F.3d 384, 393 (5th Cir.), cert. denied, 80 U.S.L.W. 3218 ( 2011) (Nos. 11-6184
and 11-6294). We “view the evidence in the light most favorable to the jury
verdict and . . . affirm if a rational trier of fact could have found that the
government proved all essential elements of the crime beyond a reasonable
doubt.” United States v. Lankford, 196 F.3d 563, 575 (5th Cir. 1999) (internal
quotation marks and citation omitted). Rikhiram lied in his initial statement to
the United States Border Patrol, he gave inconsistent accounts of the events
preceding his arrest, the trailer he was transporting contained an extremely
valuable amount of marijuana, and he informed law enforcement that he knew
there was something illegal regarding the trailer. Accordingly, examination of
the record shows that the Government offered sufficient circumstantial evidence
of Rikhiram’s knowledge of the hidden marijuana to meet this test.
      Rikhiram contends that the district court erred by failing to apply the
safety-valve provision to his sentence. We review the district court’s legal
interpretation of the safety-valve standard de novo, and we review the district
court’s determination of whether the defendant has provided full disclosure for
clear error. United States v. Treft, 447 F.3d 421, 426 (5th Cir. 2006); United
States v. Flanagan, 80 F.3d 143, 146-47 (5th Cir. 1996). Because Rikhiram
initially lied to the United States Border Patrol, his subsequent recounting of the
events preceding his arrest changed many times in significant respects, and he

                                        2
   Case: 10-41233   Document: 00511681973     Page: 3   Date Filed: 12/01/2011

                                 No. 10-41233

continues to maintain his innocence, he has not shown that the district court
clearly erred by finding that he had not truthfully debriefed for purposes of
U.S.S.G. § 5C1.2(a)(5).
      Rikhiram also argues that the district court erred by excluding testimony
from Pam Fischer as a fact witness in his defense regarding certain post-arrest
events involving a third party. This court reviews a district court’s evidentiary
ruling for an abuse of discretion. United States v. Nguyen, 504 F.3d 561, 571
(5th Cir. 2007). Rikhiram has failed to show that the district court abused its
discretion by excluding that testimony.
      The judgment of the district court is affirmed.
MOTION TO SUPPLEMENT RECORD ON APPEAL GRANTED; MOTION
FOR RECONSIDERATION GRANTED IN PART, DENIED IN PART;
JUDGMENT AFFIRMED.




                                       3